OPINION
WOODLEY, Presiding Judge.
Upon his plea of guilty before the court, a jury being waived, appellant was found guilty of the offense of Felony Theft of an automobile, as charged in the indictment in Cause No. 77151, and of the offense of Burglary, in Cause No. 76856, and his punishment was assessed at six years in the Texas Department of Corrections in each case.
Sentence was pronounced in each case on May 14, 1969. Notice of appeal was given the next day and appellant was released on bail pending such appeal.
The record on appeal filed in this court on June 15, 1970, reflects a careful compliance with the requirements of the statutes relating, to waiver of a jury trial; trial before the court on a plea of guilty upon stipulated testimony offered under written agreement and waiver.
An allegation in each indictment as to a prior conviction was waived. The sentences were not cumulated.
In the brief for appellant filed in the trial court his retained counsel states that he has examined the record in both cases and has been given no information from either source as to any issue which can be urged as ground for reversal in either of said cases.
The brief reflects that it was submitted to appellant “for his endorsement of any alleged errors or grounds for reversal, if any, he has.” It further reflects the ac-knowledgement of appellant dated November 24, 1969, of the receipt of the brief, together with a copy of the record on appeal in both cases, and an appropriate heading above a blank space for setting out any matters appellant saw fit to urge as ground for reversal of either or both convictions and request his attorney to brief.
No reversible error has been assigned and none appears.
The judgment in each case is affirmed.